Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 October 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inclination detection unit configured to detect”; “an inclination angle determination unit configured to determine”; and “a rotation control mechanism configured to rotate”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et at (US Patent Publication 2013/0282224) in view of Hayashi (Machine Translation of JP 2013/253928).

Regarding claim 1, Yazaki discloses an autonomous traveling work machine comprising: a traveling machine body; (¶19)
a positioning receiver configured to receive a positioning signal from a navigation satellite; (¶51)
an autonomous traveling control device configured to perform autonomous traveling along a traveling path based on the positioning signal; (¶18)
an inclination detection unit configured to detect inclination of the traveling machine body and output inclination angle information; an inclination angle determination unit configured to determine an inclination angle based on the inclination angle information; and (¶48-49)


Yazaki teaches that the GPS antenna can be blocked by a tilting work machine and proposes to fix the issue with a second GPS antenna (¶121); however, Yazaki appear to be silent as to a rotation control mechanism configured to rotate the positioning receiver with one or more degrees of freedom, wherein the rotation control mechanism keeps the positioning receiver horizontal based on the inclination angle.

Hayashi however teaches a positioning receiver configured to receive a positioning signal from a navigation satellite; an inclination detection unit configured to detect inclination of the traveling machine body and output inclination angle information; an inclination angle determination unit configured to determine an inclination angle based on the inclination angle information; and a rotation control mechanism configured to rotate the positioning receiver with one or more degrees of freedom, wherein the rotation control mechanism keeps the positioning receiver horizontal based on the inclination angle. (¶10)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Yazaki with a rotation control mechanism configured to rotate the positioning receiver with one or more degrees of freedom, wherein the rotation control mechanism keeps the positioning receiver horizontal based on the inclination angle as taught by Hayashi so as to allow the GPS antenna to maintain contact with the GPS satellites even when the vehicle is tilted as disclosed by both Yazaki (¶121) and Hayashi (¶6)

Regarding claim 2, Hayashi further teaches wherein the rotation control mechanism is provided directly below the positioning receiver. (fig 1; ¶27, 33)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Yazaki with wherein the rotation control mechanism is provided directly below the positioning receiver as taught by Hayashi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, Hayashi further teaches wherein a shielding plate configured to cover an underside of the positioning receiver and block propagation of the positioning signal is provided. (¶30)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Yazaki with wherein a shielding plate configured to cover an underside of the positioning receiver and block propagation of the positioning signal is provided as taught by Hayashi because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, Yazaki further discloses a traveling path setting unit configured to set a traveling path for the traveling machine body in advance, wherein the traveling path setting unit generates a plurality of line traveling paths that are parallel with a teaching traveling route obtained by manual operation (test drive) of the traveling machine body. (Fig 4B; ¶16, 62)

Regarding claim 8, Yazaki further discloses a communication unit configured to exchange information with an external unit, wherein the traveling path and the inclination angle are transmitted to an external terminal via the communication unit and can be displayed by the external terminal. (¶51)

 Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious “the rotation control mechanism rotates the positioning receiver at a timing before commencement of autonomous traveling on the line traveling paths.” the rotation control mechanism rotates the positioning receiver at timings when the traveling machine body passes the points.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669